Citation Nr: 0420327	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  94-09 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	PR Public Advocate of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife, and Dr. Raul Correa-Grau


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The veteran 
testified before a regional hearing officer at the RO in 
March 1992.  

In April 1996, the Board remanded this case for further 
development.  In December 2002, the Board deferred 
adjudication of the case pending additional development of 
the claim pursuant to 38 C.F.R. § 19.9.  In May 2003, the 
Board remanded this case for the RO to review newly developed 
evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The case 
is now again before the Board and is ready for adjudication 
on the merits.  


FINDING OF FACT

Competent medical evidence of a diagnosis of PTSD is not of 
record.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
service.  38 U.S.C.A.   §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 
(Feb. 24, 2004); VAOPGCPREC 7-2004 (July 16, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the 
authorities cited above, the Board assumes that the VCAA is 
applicable to this appeal.  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

The discussions in the rating decision, statement of the 
case, and numerous supplemental statements of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that a duty to assist letter was sent to the 
veteran in April 2001.  Moreover, in the April 2001 letter 
and a June 2002 supplemental statement of the case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio, supra.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

As for the assistance provisions of the VCAA, it appears that 
a portion of the service medical records are unobtainable and 
cannot be located.  The United States Court of Appeals for 
Veterans Claims (CAVC) has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

While not all the service medical records are of record, the 
RO appeared to have undertaken all possible development to 
obtain records generated during the veteran's active duty 
service and records following service.  As noted in the April 
1996 Board remand, the RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC), in May 1967, and in 1990 made a further request for 
the veteran's DA Form 20, which showed duties of assignment 
while serving in Korea.  There was a negative response to the 
request from the NPRC, which noted that all of the veteran's 
records were presumed destroyed in a fire at that facility in 
1973, and that the DA Form 20 could not be reconstructed.  It 
is important to note here that the veteran has not asserted 
that he complained of or received psychiatric treatment in 
service.  Nevertheless, in absence of the service medical 
records, the RO sent the veteran a letter in September 1998 
requesting specific information from the veteran concerning 
his stressors, unit of assignments, and the date and location 
of each alleged stressor event.  After receiving the specific 
information from the veteran, the RO sent letters to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
in 1999 requesting documentation pertinent to the veteran's 
information.  USASCRUR responded in June 2000 with documents 
and a summary of its findings.  The Board finds that the 
above actions taken by the RO in obtaining the stressor 
information in absence of service medical records to have met 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  

The record in this case includes a portion of the service 
medical records, service records, VA examination and 
evaluation reports, private medical statements and records, 
VA medical records, and statements and testimony from the 
veteran, his wife, and Dr. Correa-Grau.  All evidence 
requested by the veteran that VA obtain has been incorporated 
into the record.  VA made all reasonable efforts to assist 
the claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  Consequently, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
veteran in developing the facts pertinent to her claims is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159(b).  

Service Connection

The veteran's contends that he has PTSD, which is related to 
stressors he experienced in service.  Service connection may 
be granted for disability arising from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A.        
§ 1110 (West 2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2003).   

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R.             § 3.304(f).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders.  38 C.F.R. § 4.125. 

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault.  The veteran is not asserting that 
his stressors are based on an in-service personal assault.  
Consequently, they do not materially affect the case now 
under consideration by the Board.  Although it is not clear 
that the RO considered these amendments, the Board concludes 
that the veteran will not be prejudiced by the Board's 
consideration of the claim, as these amendments do not affect 
this case. Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran's essential assertion is that he has PTSD based 
on stressors he incurred while service on active duty.  In 
his initial claim filed in March 1990, the veteran's asserted 
that he had PTSD as a result of the stressors he experienced 
from picking up and transporting dead bodies for disposition.  
In a hearing before a Regional Hearing Officer in May 1992, 
the veteran testified that he was with a combat infantry 
company in Korea.  While in Korea, he engaged in combat with 
the enemy, witness dead bodies in the field, and was 
responsible for moving these dead bodies.  He recalled one 
time when a North Korean attacked him and hit him on the side 
of the head.  The veteran recalled hitting him with the butt 
end of his rifle.  He started shooting at the North Korean, 
but he escaped.  He recalled seeing dead soldiers in places 
where he dug trenches.  After service, the veteran stated 
that he experienced nightmares related to combat.  He also 
had insomnia.  He went to school after service and worked.  
His last employment was as a toll booth collector.  He 
remembered leaving this job after feeling nervous from all 
the army convoys passing through the booth area.  He felt 
like he was in combat again.  

The veteran's wife testified was married to the veteran when 
he was in Korea.  When he returned, the veteran acted 
differently.  He was very aggressive and angry for no reason.  
He did not socialize like before and had nightmares.  He 
would wake up screaming, saying "they're going to catch me, 
they are calling me, they are calling me."  She testified 
that the veteran would wake up and hide and act like he was 
grabbing a rifle.  After seeing the convoys, he again started 
experiencing these problems again.  She testified that the 
veteran was a policeman for 28 years after service.  

In addition, the veteran submitted a stressor statement in 
February 1993.  He specifically recalled witnessing an 
incident when two of his buddies died in combat. In a June 
2000 report, US Armed Forces Center for Research of Unit 
Records (USACRUR) confirmed the deaths of 2 of the people the 
veteran reported KIA and indicated that the veteran's unit 
served in the area of outpost Pork Chop in June and July 
1953.    

Before determining whether or not the veteran has credible 
inservice stressors, the Board must determine whether the 
veteran has a current diagnosis of PTSD.  As an initial 
matter, the Board is unable to find any inservice evidence of 
mental symptoms.  The limited service medical records 
available do not show treatment for or complaints of mental 
problems in service.  Separation examination dated in October 
1954 indicated that psychiatric evaluation was normal.  No 
psychological or mental complaints were noted on examination.  

There is no supporting evidence of any complaints of or 
treatment for mental problems for several years after 
service.  The veteran was discharged in October 1954 and it 
appears from the record that there is no reference to mental 
problems until he received a VA psychiatric examination in 
January 1977.  

The January 1977 VA examination report indicated that the 
veteran complained of experiencing occipital headaches, 
difficulty sleeping, nightmares, restlessness, depression, 
and crying spells.  The veteran informed the examiner that he 
had been a policeman for over nine and a half years and had 
to quit working three years ago due to his nervous condition.  
Following examination, the examiner diagnosed the veteran as 
having depressive neurosis.  

Both a private examination report dated in January 1980 from 
psychiatrist Jose A. Juarbe, M.D. and VA psychological 
examination report in January 1981 indicated that the veteran 
had chronic schizophrenia. 

In March 1990, the veteran filed a service connection claim 
for PTSD.  Review of the record shows that there are 
conflicting medical opinions as to whether the veteran has 
PTSD.  

In a VA psychological screening report dated in December 
1990, the examiner reported that the veteran complained of 
constant headaches ever since his operation on a cyst in the 
military, difficulty in sleeping, memories, and frequent 
nightmares.  Following examination, the examiner determined 
that the veteran had chronic schizophrenia in partial 
remission and that he did not meet the criteria for PTSD. 

In a VA Psychiatric Board Evaluation dated in December 1990, 
two examiners evaluated the veteran for PTSD.  On 
examination, he complained of experiencing headaches 
following an in-service operation on a cyst that developed 
while he was in Korea.  The veteran also complained of 
hearing voices at night calling out to him, difficulty 
sleeping, having nightmares about combat, aggressive 
behavior, depression, and tendency to want to be alone.  
Following examination, the Psychiatric Board determined that 
the veteran had schizophrenic disorder with atypical 
depression.  They determined that the veteran did not fulfill 
the criteria for diagnosis of PTSD.  

VA Psychiatric Board Examination report in September 2001 
noted that psychiatric signs and symptoms were not clear and 
fluctuates from psychosis to anxiety and depression.  
Psychiatric symptoms had been mild in severity and have no 
interfere significantly in his overall social and 
occupational functioning.  The veteran was a retired 
policeman of 25 years of service and had sustained a marriage 
of 49 years.  He also has been able to raise his off springs.  
He was still living with his wife and was suggestive of mild 
anxiety and depression.  He was presenting poor sleep with 
frequent nightmares of persecutory content.  No specific 
traumatic incident was identified.  The diagnosis was 
depressive disorder and anxiety disorder, not otherwise 
specified.

VA Psychiatric Board Review by a panel of three VA 
psychiatrists was performed in April 2003.  The report 
referenced the facts that the veteran's statement that he 
suffers from headaches following extraction of a cyst in the 
posterior cervical region that was performed while he was in 
combat in Korea.  The examiners noted that the service 
medical records contradict the veteran's statements as the 
reports indicate that the cyst was removed and healed nicely,  
There were also no complaints involving headaches or 
residuals of the cyst on separation examination and no 
mentioning of any kind of symptoms of a neuropsychiatric 
condition until 1977.  The examiners determined that that the 
veteran had in fact manifested the principal characteristics 
of a psychotic disorder (social isolation, avoidance, 
ambivalence, hallucinations, delusions, etc...) although he 
apparently was not found to be overtly psychotic when 
examined in 1990 or 2001.  The anxiety and depressive 
disorder diagnosed in 2001 are considered to be residuals 
symptoms of his previously documented diagnosis of 
schizophrenia.  The examiners opined that the veteran has 
schizophrenia, by record and history, not actively psychotic, 
with residual anxiety and depression.  It was also the 
examiner's opinion that his neuropsychiatric condition was 
not related to his military service or experience.  

In support of the veteran's claim, there are two private 
examiner's who found that the veteran has PTSD.  

The first examiner is Dr. Correa-Grau, a psychiatrist, who 
testified at the veteran's regional office hearing in March 
1992 that he started treatment of the veteran some 10 to 15 
years prior to 1992, but began formal treatment of the 
veteran in 1985.  Dr. Correa-Grau testified that based upon 
his treatment of the veteran, he had PTSD.  The record also 
includes medical statements from Dr. Correa-Grau dated in 
March 1990 and June 1992 indicating that the veteran has 
PTSD.  However, a medical statement from Dr. Correa-Grau in 
August 2002 indicated that he has been treating the veteran 
for chronic schizophrenia reaction since 1980.  The statement 
further indicates that apart from his schizophrenia, the 
veteran has suffered chronic disease currently in remission.  

The August 2002 statement from Dr. Correa-Grau that the 
veteran's treatment was for chronic schizophrenia reaction 
contradicts his testimony and earlier medical statements that 
the veteran was treated for PTSD.  In light of the August 
2002 medical statement, Dr. Correa-Grau's earlier opinions 
that the veteran had PTSD are deserving of considerable less 
weight compared to the three VA Psychiatric Board reports, 
which were based upon a full review of the record and 
supported by medical testing and the veteran's medical and 
military history.  As noted above, there is no evidence of 
mental treatment until 1977 and there has been a consistent 
diagnosis of chronic schizophrenia and depression/anxiety 
from private and VA examiners since 1980.  

In addition, the only reference in the August 2002 statement 
to PTSD is where the Dr. Correa-Grau indicated that "[w]e 
understand, for what the patient tells us, that there is a 
post-traumatic stress disorder related to his labor in combat 
in Korea."  This is essentially a restatement of the 
veteran's assertions and is therefore not competent medical 
evidence.  The United States Court of Appeals for Veterans 
Claims (Court) has determined that the history that the 
veteran provided does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, the probative value of this statement is greatly 
reduced by the fact that it is not shown to have been based 
on a review of the claims file or other detailed medical 
history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  

The other medical evidence showing a diagnosis of PTSD is 
from a private psychological report dated in April 1993 from 
Dr. Francisco Arizmendi.  However, Dr. Arizmendi's medical 
opinions are based on the medical history as told by the 
veteran.  Therefore, the diagnosis of PTSD by Dr. Arizmendi 
is not competent medical evidence.  See LeShore.   No other 
medical evidence shows a diagnosis of PTSD.  

As for the testimony of the veteran and his wife and the 
veteran's statements, the veteran and his wife are competent 
as laypersons to report that on which they have personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 
However, they are not competent to offer medical opinion as 
to cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Although the veteran contends that he has PTSD, review of the 
competent medical evidence of record does not a diagnosis of 
PTSD.  The Court has held that a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there 
is no competent evidence of record of a diagnosis of PTSD, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claim is denied.


ORDER

Entitlement to service connection for PTSD is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



